DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection
Claims 1-12 are pending.  Claim 1 is independent.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/17/2020 and 2/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has a limitation "shine result" parameter without defining how said parameter is measured. Examiner notes that the specification discloses that there are two different definitions for a “shine result’, the absolute and the PSU shine result, which 
Regarding claims 2-10, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Furthermore, these claims also recite a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Also, claims 3-4 do not appear to further limit claim 1.  Regarding claim 4, if n=0, the formula (1) is a phenol that is not alkoxylated as is required in claim 1.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-12 rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 8,629,092 B2) in view of Volont et al. (US 8,772,216 B2).
	Woo et al. teach a liquid hard surface cleaning composition (abstract) comprising 80-95% water (see col.3,ln.5-10) encompassing the claimed at least 85% by weight of water in claim 1.
	Limitation to at least 0.0015% of by weight of alkoxylated phenol is taught in table 4 teaching 0.610 wt% phenol and claim 17 and col.5,ln.45-65 teaching 0.1-15% nonionic surfactant meeting the formula 1 in claims 1 and 4.
	Limitation to a perfume comprising at least 60% by weight of the Perfume Raw Materials having ClogP greater than 1.0 is taught in col.15 and table 3.  Col.13-14 recite the same perfume raw materials of the markush group in claim 7.  
	Woo et al. do not teach a Shine Result of between 0.1 and 2.0 and an NTU of between 1 and 200 as required by the material limitations of the parameters in claim 1.
Examiner has interpreted BRI of shine result and NTU to have the broadest reasonable interpretation as clear and provide shine to the hard surface.  Accordingly, Woo et al. guide one of ordinary skill to include shine improving surfactants in col.10,ln.46 and 
	 Furthermore, in the analogous art, Volont et al. teach liquid hard surface cleaning compositions providing a good shine result (col.12) encompassing the claimed shine results and phase stability evidenced by being a clear liquid (col.12,ln.34) and longevity of the perfume (examples 1-8).
	Specifically, Volont et al. teach for example A in col.15 illustrate a hard surface cleaning composition comprising 0.5 wt% of ethylene glycol monopheny! ether (an alkoxylated phenol-based solvent and 0.1 wt% fragrance A and motivated one of ordinary skill to 96-98% water in col.2,ln.56.   
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed explicit numerical values for the parameters of shine result and NTU turbidity as claimed because Woo et al. teach the same components in the same amounts as claimed in cleaning hard surfaces via wiping with a sponge or appropriate surface in general (see col.18,ln.24-57) and Volont et al. implicitly teach a clear hard surlace cleaning composition of 01 which falls within the range of NTU and shine results as claimed.  One of ordinary skill is motivated to combine the teachings of Woo et al. with that of Volont et al. since both references are in the analogous art of hard surface liquid cleaning with a perfume in general.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1761